           Case 3:20-cr-02061-FM Document 35 Filed 05/06/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
                     PLAINTIFF                  §
                                                §
V.                                              §           CAUSE NO.: EP:20-CR-2061-FM
MI JUNG COOK,                                   §
                                                §
                     DEFENDANT


                  DEFENDANT’S MOTION FOR ORDER FINDING TIME
                     EXCLUDABLE UNDER SPEEDY TRIAL ACT

TO THE HONORABLE FRANK MONTALVO, UNITED STATES DISTRICT JUDGE FOR
THE WESTERN DISTRICT OF TEXAS:

     COMES NOW, MI JUNG COOK, by and through her lawyer, moves the Court for an order

stating that certain time in this case is excludable from the time computations under the Speedy

Trial Act, 18 U.S.C. §3161 et seq., and would show as follows:


     1. The Court, with the cooperation of the other United States District Courts in El Paso and
        the United States Attorney’s Office, has established a post-guilty plea diversion program
        called Adelante, which is an intensive supervision program designed to assist certain
        eligible Defendant’s in becoming positive members of the community through treatment,
        counseling, and other services.

     2. The Adelante Program often takes an amount of time that would implicate the Speedy Trial
        Act and would potentially result in a violation of that Act if the time were not excluded
        from the Act’s time computations.

     3. During the past few weeks, MI JUNG COOK was vetted for the Adelante Program by the
        Pretrial Services Office and the U.S. Attorney’s Office, and she will be starting the pre-
        phase of the Program shortly, which is an approximately 30-day period during which the
        Defendant must demonstrate compliance with the rules and requirements of the Program
        in order to be admitted.

     4. The Speedy Trial Act, 18 U.S.C. § 3161, et seq., requires that the “trial of a MI JUNG
        COOK charged in an . . . indictment with the commission of an offense shall commence
        within seventy days from the filing date (and making public) of the information or
      Case 3:20-cr-02061-FM Document 35 Filed 05/06/21 Page 2 of 4




   indictment, or from the date the defendant has appeared before a judicial officer of the
   court in which such charge is pending, whichever date last occurs.” 18 U.S.C. § 3161(c)(1).
   The Act, however, excludes from the calculation of this 70-day period certain specified
   delays, including:

   Any period of delay resulting from a continuance granted by any judge on his own
   motion or at the request of the defendant or her counsel or at the request of the
   attorney for the Government, if the judge granted such continuance on the basis of
   his findings that the ends of justice served by taking such action outweigh the best
   interest of the public and the defendant in a speedy trial. No such period of delay
   resulting from a continuance granted by the court in accordance with this paragraph
   shall be excludable under this subsection unless the court sets forth, in the record
   of the case, either orally or in writing, its reasons for finding that the ends of justice
   served by the granting of such continuance outweigh the best interests of the public
   and the defendant in a speedy trial.

   18 U.S.C. § 3161(h)(7)(A).

5. Plea negotiations may provide a basis for an ends-of-justice continuance. See United States
   v. Fields, 39 F.3d 439, 445 (3d Cir. 1994) (“In current federal practice, plea negotiations
   play a vital role. We therefore see no reason why an ‘ends of justice’ continuance may not
   be granted in appropriate circumstances to permit plea negotiations to continue.”).

6. The Defense and the Government believe that Defendant herein is eligible for the Adelante
   Program and is a good candidate for that program. However, she must complete pre-phase
   of the program in order to be admitted.

7. Accordingly, Ms. COOK moves the Court for an order finding that the time period from
   May 7, 2021 through May 29, 2021, is excluded under the Speedy Trial Act, because the
   ends of justice served by a continuance outweigh the interests of the public and the
   Defendant in a speedy trial, on the grounds that such a continuance will allow the
   Defendant to be considered for the Adelante Program and will allow the parties to engage
   in, and to complete, plea discussions.



                                           Respectfully Submitted,

                                           /S/
                                           RICHARD D. ESPER
                                           Attorney for Defendant
                                           801 North El Paso Street, Ste. 225
                                           El Paso, TX 79902
                                           State Bar No. 06667500
                                           Telephone: 915-544-3132
                                           Facsimile: 915-532-3455

                                               2
          Case 3:20-cr-02061-FM Document 35 Filed 05/06/21 Page 3 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of May, 2021, I electronically filed the foregoing with
the Clerk of Courts using the CM/ECF system which will send notification of such filing to the
following: AUSA, Vanessa K. Brown , Office of the U.S. Attorney, Richard C. White Building,
700 E. San Antonio, Suite 200, El Paso, TX 79901.


                                                  /S/
                                             RICHARD D. ESPER




                                                3
          Case 3:20-cr-02061-FM Document 35 Filed 05/06/21 Page 4 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                     PLAINTIFF                   §
                                                 §
V.                                               §             CAUSE NO.: EP:20-CR-2061-FM
MI JUNG COOK,                                    §
                                                 §
                    DEFENDANT


                                            ORDER
       On this date came on to be considered the Defendant’s Motion for Order finding time
excludable under the Speedy Trial Act, and the Court having considered the premises, is of the
opinion that the same should be and is hereby GRANTED.
       It is therefore ORDERED that the time period from May 7, 2021, through May 29, 2021,
is excluded under the Speedy Trial Act, because the ends of justice served by a continuance
outweigh the interests of the public and the Defendant in a speedy trial, on the grounds that such a
continuance will allow the Defendant to be considered for the Adelante Program and will allow
the parties to engage in, and to complete, plea discussions.
       SO ORDERED on the _______ day of                        , 2021.




                                              FRANK MONTALVO
                                              United States District Judge




                                                 4
